12/06/2022
          THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs November 1, 2022

              RAYMOND WATISON v. STATE OF TENNESSEE

                  Appeal from the Criminal Court for Shelby County
                    No. 16-04907 James M. Lammey, Jr., Judge


                             No. W2022-00069-CCA-R3-PC



The Petitioner, Raymond Watison, appeals from the Shelby County Criminal Court’s
denial of his petition for post-conviction relief from his conviction for first degree
premeditated murder. On appeal, the Petitioner contends that the post-conviction court
erred by denying relief on his claims alleging that he received the ineffective assistance of
trial counsel. The Petitioner argues that counsel was ineffective by (1) failing to keep out
hearsay evidence at the suppression hearing regarding how the Petitioner was established
as the suspect, (2) insufficiently challenging the probable cause determination in this case,
(3) not calling necessary witnesses at the suppression hearing, and (4) failing to make
contemporaneous objections at the trial. Additionally, the Petitioner argues that the post-
conviction court erred by entering a written order that contained no findings of fact or
conclusions of law. We reverse the post-conviction court’s judgment and remand the case
for further proceedings consistent with this opinion.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Reversed;
                                  Case Remanded

KYLE A. HIXSON, J., delivered the opinion of the court, in which ROBERT L. HOLLOWAY,
JR., and J. ROSS DYER, JJ., joined.

James Shae Atkinson, Memphis, Tennessee, for the appellant, Raymond Watison.

Herbert H. Slatery III, Attorney General and Reporter; Samantha L. Simpson, Assistant
Attorney General; Amy P. Weirich, District Attorney General; Greg Gilbert and Shelby
Patrick, Assistant District Attorneys General, for the appellee, State of Tennessee.
                                         OPINION

                        I.     FACTUAL AND PROCEDURAL HISTORY

        In January 2018, a jury convicted the Petitioner of first degree premeditated murder
for the shooting of the victim, Juan Jackson. State v. Raymond Watison, No. W2018-
00552-CCA-R3-CD, 2019 WL 4165282, at *1 (Tenn. Crim. App. Aug. 30, 2019), perm.
app. denied (Jan. 17, 2020). The Petitioner received a life sentence. Id. The Petitioner
appealed, arguing that (1) the trial court erred by not suppressing his two police statements
because the police lacked probable cause, (2) the trial court erred by not excluding a
witness’s Tennessee Rule of Evidence 404(b) testimony about prior altercations between
the Petitioner and the victim, (3) the State engaged in prosecutorial misconduct during
closing argument, and (4) the cumulative effect of the errors entitled the Petitioner to a new
trial. Id. On appeal, this court affirmed the Petitioner’s conviction.

       The Petitioner filed a pro se petition for post-conviction relief. Appointed counsel
filed an amended petition, and a post-conviction hearing was held on December 26, 2021.
The Petitioner alleged that he received the ineffective assistance of counsel.

       At the post-conviction hearing, trial counsel testified that he represented the
Petitioner. Counsel said that he met with the Petitioner at the jail and that his investigator
also met with the Petitioner. Counsel said that these meetings lasted for approximately 45
minutes to one hour. Counsel said that he reviewed the Petitioner’s charges and the
discovery materials with the Petitioner. Counsel explained that the State’s theory was that
the Petitioner and Tierra Patterson were driving through a neighborhood, the Petitioner saw
the victim walking, the Petitioner exited the car holding a shotgun, and the Petitioner shot
the victim and fled the scene. Counsel said that he did not recall challenging the probable
cause determination that the Petitioner shot the victim.

        Counsel testified that he filed a motion to suppress two statements the Petitioner
made to officers and that during the suppression hearing, counsel learned that there were
additional witnesses. Counsel explained that he then moved to suppress evidence related
to an officer’s testimony regarding a 9-1-1 call and his testimony that neighborhood witness
statements, which identified the Petitioner as the shooter, were collected. Counsel stated
that the officer said that there were several people in the neighborhood and near the crime
scene. Counsel explained the officer said that the Petitioner was present at the scene and
that officers took statements from these witnesses, and it was through these eyewitness
accounts that the officers determined the Petitioner was the shooter. Counsel said that
following the suppression hearing, the trial court denied the motion to suppress the
Petitioner’s statements to police. Counsel said that he also made a motion to have the trial
continued, but the court denied that motion. Counsel said he filed a Rule 10 appeal, but
that was also unsuccessful.

                                             -2-
       Trial counsel identified a copy of the crime scene investigation report related to this
case. Counsel said that the document inferred that there were no witnesses to the victim’s
shooting; however, the document was changed shortly before trial to indicate that there
were witnesses to the shooting. Counsel said that the document did not have much effect
on the defense strategy, which was self-defense. Counsel explained that the defense theory
was that the victim had made death threats to multiple people in the neighborhood; that on
the night of the shooting, the Petitioner believed the victim had shot towards him; and that
the Petitioner shot back in self-defense.

        Trial counsel testified that he hired an investigator to work on the Petitioner’s case.
Counsel said that every person the Petitioner named and every person who became relevant
during the review of the discovery was investigated. He said that during this process,
approximately eight or nine people were interviewed. Counsel said that initially Ms.
Patterson gave a recorded statement to an investigator but that she refused to cooperate
when counsel and a new investigator attempted to conduct a follow-up interview. He
explained that she gave her initial statement before counsel was assigned to the Petitioner’s
case, that her statement was recorded and given to him, and that her statement was helpful
and used in the Petitioner’s defense. Counsel said that a few of the individuals he attempted
to interview were uncooperative.

       Trial counsel testified that the hired investigator interviewed Antwan Walker, who
provided information that the victim had repeatedly made death threats against the
Petitioner, that the victim was mentally unstable, and that the victim had a history of violent
interactions related to his mental health. Counsel said Mr. Walker’s statement corroborated
the Petitioner’s self-defense claims. Counsel explained that the Petitioner said the victim
had fired a gun at the Petitioner’s mother’s house and that the investigator interviewed
Officer Braxton to obtain information regarding this incident. Counsel said that Officer
Braxton did not remember the Petitioner or an incident in which someone fired a gun at the
Petitioner’s mother’s house. Counsel said that the investigator interviewed Regina
Blakely, the victim’s aunt. Counsel said that Ms. Blakely discussed the victim’s mental
health and his related aggression. Counsel said her testimony supported the defense theory
that the victim had violent tendencies. Counsel said that the investigator interviewed
Shirley Jackson and that she provided information regarding the Petitioner’s mental health.
Counsel said that Ms. Jackson indicated the victim was not as aggressive as others she
knew.

       Trial counsel identified the original affidavit of complaint and the subsequent
affidavit of complaint, which contained additional handwritten comments. Counsel said
that he recalled seeing the original affidavit and the affidavit of complaint with the
handwritten comments in the discovery materials and that he discussed the documents with
the Petitioner. Counsel explained that he thought the subsequent affidavit was improper
because the original affidavit was dated and signed by a judge but that the documents did
not change anything in his representation of the Petitioner. Counsel said that it was clear
                                           -3-
that an officer had written a note on the subsequent affidavit but that he never learned which
officer wrote the note. Counsel said that he did not recall having a specific hearing
regarding the subsequent affidavit but that he addressed it at trial during the officers’ cross-
examinations. Counsel said that the affidavits were not discussed at the suppression
hearing.

       Trial counsel testified that he spoke with Dontray Robertson. Counsel recalled that
Mr. Robertson gave a statement to the investigator. Counsel said that Mr. Robertson
corroborated the fact that the victim had “some mental instability.” Mr. Robertson said
that the victim was known in the area for “not being right in the head” and having erratic
behavior, occasionally claiming gang affiliation when he was not affiliated with any gangs.
Counsel explained that Mr. Robertson said there was conflict between the Petitioner and
the victim and that Mr. Robertson believed he needed to intervene in the conflict. Counsel
said that he planned to use Mr. Robertson’s testimony to establish that there was a serious
conflict between the Petitioner and the victim based on the Petitioner’s belief that the
victim wanted to kill the Petitioner. Counsel explained that during the trial, the State called
Mr. Robertson to testify about the Petitioner’s having gone to the victim’s home or place
of work, while possessing a gun, to confront the victim about their conflict. Counsel said
that he was able to cross-examine Mr. Robertson and emphasize that the Petitioner
attempted to deal with the conflict with the victim rather than waiting on the victim to leave
and confronting him with a gun. A transcript of Mr. Robertson’s interview was entered as
an exhibit.

        Trial counsel testified that he did not recall the Petitioner’s having received a guilty
plea offer from the State. Counsel explained that self-defense was always the defense
strategy. Counsel said that he discussed with the Petitioner whether the Petitioner should
testify at the trial and that he asked the trial court for a self-defense jury instruction.

         Trial counsel testified that Ms. Patterson’s trial testimony was inconsistent with her
initial statement to the defense investigator. Counsel explained that Ms. Patterson was the
State’s primary witness and that she implicated the Petitioner in premeditated murder.
Counsel explained that Ms. Patterson was also charged in connection with the victim’s
death and that it was apparent, based on his experience in cases with codefendants, the
State would likely reduce or dismiss her charges if she testified at the trial. Counsel said
that Ms. Patterson had not received an official offer from the State at the time of the
Petitioner’s trial.

       Trial counsel testified that he objected to evidence the State introduced during its
rebuttal. He said that during a jury-out hearing, he argued that the State’s introduction of
the Petitioner’s two statements and the 9-1-1 call log was not rebutting any defense
testimony and that the evidence was improper. Counsel said that the Petitioner’s first
statement denied all involvement in the victim’s death and that the second statement

                                              -4-
admitted participation in the victim’s death but explained it was self-defense. Counsel said
that, despite his objection, the State’s evidence was entered into evidence.

       Trial counsel testified that he did not represent the Petitioner on appeal. He
explained that he discussed the appeal with the Petitioner and attempted to represent the
Petitioner. Counsel said that the Petitioner declined and insisted on representing himself
on appeal.

        On cross-examination, trial counsel confirmed that an anonymous 9-1-1 caller
contacted an investigating officer and provided the officer with information that the
Petitioner was the victim’s shooter. Counsel said that the officer could not provide the
caller’s name, social media pages, or any other identifying information about the
anonymous caller. Counsel explained that this was the basis of his motion to continue the
trial, which the trial court denied.

       The Petitioner testified that he received the discovery related to his case and that he
discussed the discovery with trial counsel. The Petitioner explained that he had an issue
with how trial counsel handled the officer’s testimony that the Petitioner was the primary
suspect based on hearsay. The Petitioner explained that counsel was unable to establish
the identities of the anonymous caller or the witnesses from whom the caller obtained
information about the Petitioner.

       The Petitioner testified that he gave two different statements regarding the victim’s
death. The Petitioner said that he wanted to challenge the voluntariness of his statements
but that this was unsuccessful.

       The Petitioner testified that he challenged the validity of the affidavit of complaint.
He explained that when he was represented by a public defender, and before he was
represented by trial counsel, he filed a pro se motion to suppress the affidavit. The
Petitioner explained that there were two affidavits of complaint, and one had handwritten
notes. He said the handwritten note indicated Ms. Patterson identified the Petitioner as the
victim’s shooter. The affidavit with the handwritten note was entered as an exhibit.

        The Petitioner testified that he heard trial counsel’s hearing testimony and that he
was unaware that counsel had spoken to different witnesses. The Petitioner said that he
was aware that Ms. Patterson’s statement to the defense investigator was inconsistent with
her trial testimony. The Petitioner said that before trial counsel represented him, he had
filed a motion to compel the State to disclose the “existence and substance of promises and
leniency or preferential treatment.” The Petitioner said that the State responded and said
that there were no agreements with any potential witnesses, but the Petitioner reasoned that
the State had given Ms. Patterson an agreement “automatically.” He said that he told
counsel about this deal but that nothing further happened. The Petitioner identified a copy
of Ms. Patterson’s testimony from the Petitioner’s trial, a copy of the transcript of Ms.
                                             -5-
Patterson’s guilty plea hearing, and a copy of the judgment in Ms. Patterson’s case. The
Petitioner said that he received these documents after his conviction and filed a writ of
error coram nobis based on newly discovered evidence.

        The Petitioner testified that he and trial counsel discussed whether he should testify
at the trial. The Petitioner said that he told counsel he did not want to testify and that it
was his decision not to testify.

       The Petitioner said that he had an issue with how probable cause was established in
his case. He explained that the initial affidavit of complaint explained that the officer
learned from an anonymous source that the Petitioner shot the victim. The Petitioner said
that the second affidavit had a handwritten note saying that Ms. Patterson identified the
Petitioner as the victim’s shooter and that this was the basis for the probable cause. The
Petitioner said that Ms. Patterson testified at the trial that the Petitioner shot the victim
twice in the back. The Petitioner explained that this was untrue and that trial counsel did
not object to this testimony. He said that a pathologist testified that it was possible the
victim was shot in the back but that counsel did not object to this testimony.

       The Petitioner testified that during closing argument, the State used “bits and
pieces” of evidence and argued that the Petitioner jumped out from behind some bushes
and shot the victim in the back. The Petitioner said that counsel did not object to the State’s
argument but that counsel did argue the State was relying on “bits and pieces.” The
Petitioner testified that he did not receive any guilty plea offers from the State.

       On cross-examination, the Petitioner said that he shot the victim twice in self-
defense. The Petitioner agreed the discovery materials revealed that the victim did not
have a weapon but said that the discovery was not completely accurate.

       At the conclusion of the hearing, the post-conviction court made the following oral
findings:

               But when [trial counsel] was up here, I was, like, what exactly is it
       they say you didn’t do? I still haven’t really found that out. So I know that
       [counsel] was very conscientious of [the Petitioner] and trying to protect his
       rights and investigated the case. He brought up every issue that should have
       been brought up. He objected to everything that should have been objected
       to. We had hearings. We had [a] . . . motion to suppress. I guess the only
       complaint I would think [the Petitioner] would have had that’s really without
       merit, [counsel] wasn’t able to convince me of various things that I ruled
       against him.

             Other than that, I really didn’t see any deficient performance at all.
       Without deficient performance, we can’t really get to the second prong of the
                                             -6-
       two-prong test, whether he was prejudiced from that deficient performance.
       I don’t know. I guess if [the Petitioner] had taken up [counsel’s] offer to help
       him on appeal, maybe something else would have come up. I don’t know.

              So based upon what I’ve heard today, there’s no deficient
       performance and because of that, there’s no prejudice. Assuming that there
       were deficient performances in something, I don’t see how [the Petitioner]
       was prejudiced at all. So for those reasons, I’ll let the record reflect that I
       don’t believe that to be so and the petition for post[-]conviction relief is
       denied.

In a written order filed on December 6, 2021, the post-conviction court incorporated its
oral findings from the hearing but made no further findings. This appeal followed.

                                      II.    ANALYSIS

        On appeal, the Petitioner contends that the post-conviction court erred by denying
his four claims of ineffective assistance of counsel. Specifically, the Petitioner argues that
trial counsel was ineffective for (1) failing to keep out hearsay evidence at the suppression
hearing regarding how the Petitioner was established as a suspect, (2) failing to properly
challenge the probable cause determination that led to the issuance of his arrest warrant,
(3) failing to call necessary witnesses during the suppression hearing, and (4) failing to
make necessary objections during the trial. Additionally, the Petitioner argues that the
post-conviction court erred by entering a written order that contained no findings of fact or
conclusions of law. The State responds that the court did not err by concluding that the
Petitioner received effective assistance of counsel and that the court’s order is sufficient to
allow for meaningful appellate review.

       Post-conviction relief is available when a “conviction or sentence is void or
voidable because of the abridgment of any right guaranteed by the Constitution of
Tennessee or the Constitution of the United States.” Tenn. Code Ann. § 40-30-103.
Criminal defendants are constitutionally guaranteed the right to effective assistance of
counsel. U.S. Const. amend. VI; Tenn. Const. art. I, § 9; see Cuyler v. Sullivan, 446 U.S.
335, 344 (1980); Dellinger v. State, 279 S.W.3d 282, 293 (Tenn. 2009). When a claim of
ineffective assistance of counsel is made under the Sixth Amendment to the United States
Constitution, the burden is on the petitioner to show (1) that counsel’s performance was
deficient and (2) that the deficiency was prejudicial. Strickland v. Washington, 466 U.S.
668, 687 (1984); see Lockhart v. Fretwell, 506 U.S. 364, 368-72 (1993). “Because a
petitioner must establish both prongs of the test, a failure to prove either deficiency or
prejudice provides a sufficient basis to deny relief on the ineffective assistance
claim.” Goad v. State, 938 S.W.2d 363, 370 (Tenn. 1996). The Strickland standard has
been applied to the right to counsel under article I, section 9 of the Tennessee
Constitution. State v. Melson, 772 S.W.2d 417, 419 n.2 (Tenn. 1989).
                                             -7-
       Deficient performance requires a showing that “counsel’s representation fell below
an objective standard of reasonableness,” despite the fact that reviewing courts “must
indulge a strong presumption that counsel’s conduct falls within the wide range of
reasonable professional assistance.” Strickland, 466 U.S. at 688-89. When a court reviews
a lawyer’s performance, it “must make every effort to eliminate the distorting effects of
hindsight, to reconstruct the circumstances of counsel’s conduct, and to evaluate the
conduct from the perspective of counsel at that time.” Howell v. State, 185 S.W.3d 319,
326 (Tenn. 2006) (citing Strickland, 466 U.S. at 689). We will not deem counsel to have
been ineffective merely because a different strategy or procedure might have produced a
more favorable result. Rhoden v. State, 816 S.W.2d 56, 60 (Tenn. Crim. App. 1991). We
recognize, however, that “deference to tactical choices only applies if the choices are
informed ones based upon adequate preparation.” Cooper v. State, 847 S.W.2d 521, 528
(Tenn. Crim. App. 1992) (citing Hellard v. State, 629 S.W.2d 4, 9 (Tenn. 1982)).

        As to the prejudice prong, the petitioner must establish “a reasonable probability
that, but for counsel’s unprofessional errors, the result of the proceeding would have been
different.” Vaughn v. State, 202 S.W.3d 106, 116 (Tenn. 2006) (citing Strickland, 466 U.S.
at 694). “A reasonable probability is a probability sufficient to undermine confidence in
the outcome.” Strickland, 466 U.S. at 694. “That is, the petitioner must establish that his
counsel’s deficient performance was of such a degree that it deprived him of a fair trial and
called into question the reliability of the outcome.” Pylant v. State, 263 S.W.3d 854, 869
(Tenn. 2008) (citing State v. Burns, 6 S.W.3d 453, 463 (Tenn. 1999)).

        The burden in a post-conviction proceeding is on the petitioner to prove allegations
of fact by clear and convincing evidence. Tenn. Code Ann. § 40-30-110(1); see Dellinger,
279 S.W.3d at 293-94. “Questions concerning the credibility of witnesses, the weight and
value to be given their testimony, and the factual issues raised by the evidence are to be
resolved” by the post-conviction court. Fields v. State, 40 S.W.3d 450, 456 (Tenn. 2001).
On appeal, we are bound by the post-conviction court’s findings of fact unless we conclude
that the evidence in the record preponderates against those findings. Id. Because they
relate to mixed questions of law and fact, we review the post-conviction court’s
conclusions as to whether counsel’s performance was deficient and whether that deficiency
was prejudicial under a de novo standard with no presumption of correctness. Id. at 457.

        As a threshold issue, we must first address the Petitioner’s contention that the post-
conviction court erred by failing to make sufficient findings of fact and conclusions of law.
When determining the merits of a post-conviction petition, the Post-Conviction Procedure
Act requires the post-conviction court to make written findings of fact and conclusions of
law. A trial court’s final disposition of a petition for post-conviction relief “shall set forth
in the order or a written memorandum of the case all grounds presented, and shall state the
findings of fact and conclusions of law with regard to each such ground.” Tenn. Code Ann.
§ 40-30-111(b) (emphasis added); see also Tenn. Sup. Ct. R. 28, § 9(A). The use of the
word “shall” clearly indicates the Tennessee General Assembly intended that the duty of
                                              -8-
the post-conviction court to make findings of fact is mandatory. Donald Mays v. State, No.
W2003-02761-CCA-R3-PC, 2004 WL 2439255, at *6 (Tenn. Crim. App. Oct. 28, 2004).
Not only do the post-conviction court’s findings of fact facilitate appellate review but, in
many cases, they are necessary for such review. Id. Where the post-conviction court fails
to make “a clear and detailed finding of fact,” either orally or on the record, the appellate
court is “at a complete loss to know the basis of the trial judge’s decision and judgment;
assignments of error and appellate review are seriously frustrated if not completely
thwarted by lack of a definitive finding of fact by the trial judge.” Brown v. State, 445
S.W.2d 669, 671 (Tenn. Crim. App. 1969).

        Here, the post-conviction court incorporated its hearing findings into its written
order denying the Petitioner relief. At the hearing, the court made general findings that
trial counsel “brought up every issue that should have been brought up” and “objected to
everything that should have been objected to.” The court found that counsel was
“conscientious” of the Petitioner’s rights and investigated the case. The court noted that a
suppression hearing was held and that the Petitioner’s only complaint might be that counsel
was unsuccessful in changing the court’s mind regarding “various things.” However, the
court did not meet the requirements of Tennessee Code Annotated section 40-30-111(b)
because it failed to state its findings of fact and conclusions of law with regard to the
Petitioner’s specific grounds for relief. The “absence of findings of fact and conclusions
as to all issues prevents this court from discharging its duties of appellate review.” Darrell
A. Cooper v. State, No. E2019-02132-CCA-R3-PC, 2020 WL 6112987, at *7 (Tenn. Crim.
App. Oct. 16, 2020) (remanding case because the post-conviction court failed to make any
findings of fact and conclusions of law with respect to the issues raised).

       We take this opportunity to point out that “findings of fact” are the post-conviction
court’s opportunity to fulfill its responsibility to sort through all the evidence and set forth
what actually happened, as opposed to just each witness’s version of what
happened. See Charles Bradford Stewart v. State, No. M2015-02449-CCA-R3-PC, 2017
WL 2645651, at *14 (Tenn. Crim. App. June 20, 2017). Without sufficient factual findings
and conclusions of law, we are unable to properly address the merits of Petitioner’s
claims. See, e.g., Casey Colbert v. State, No. W2019-00383-CCA-R3-PC, 2020 WL
2394141, at *16 (Tenn. Crim. App. May 12, 2020); Steven Tyler Nabi v. State, No. M2017-
00041-CCA-R3-PC, 2018 WL 1721869, at *4 (Tenn. Crim. App. Apr. 9, 2018) (both
reaching a similar conclusion).




                                              -9-
                                      III.    CONCLUSION

       Accordingly, the judgment of the post-conviction court is reversed, and this case is
remanded for the post-conviction court to enter a written order that complies with
Tennessee Code Annotated section 40-30-111(b) and Tennessee Supreme Court Rule 28,
section 9(A).




                                                    KYLE A. HIXSON, JUDGE




                                             -10-